Citation Nr: 1046292	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  97-20 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected asthma prior to May 1, 1997, entitlement to a rating in 
excess of 30 percent for service-connected asthma after May 1, 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  
He had continued service in the United States Army Reserves, to 
include additional periods of active duty, active duty for 
training, and inactive duty for training, until his retirement in 
July 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's case was previously before the Board in June 2005.  
At that time, two additional issues, entitlement to service 
connection for a foot disorder and a cervical spine disorder were 
also on appeal.  The Veteran was granted service connection for 
degenerative changes of the 1st metatarsal phalangeal (MTP) joint 
of the right foot with posttraumatic heel spur and degenerative 
changes of the 1st MTP joint of the left foot with posttraumatic 
heel spurs by way of a rating decision dated in May 2009.  He was 
also granted service connection for degenerative disc disease 
(DDD) of the cervical spine by the same rating decision.  

The one-year period to submit a notice of disagreement with the 
rating action had not yet expired when the case was returned to 
the Board in July 2009.  However, there is no indication in the 
claims folder, at this time, that the Veteran has expressed any 
disagreement with the May 2009 action that granted service 
connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  Consequently, the Board does not have 
jurisdiction to address any downstream element associated with 
the now service-connected issues involving the feet and cervical 
spine.  

The issue on appeal was previously characterized as an increased 
rating for service-connected asthma, currently evaluated as 30 
percent disabling.  The issue has been re-characterized to 
reflect a decision by the United States Court of Appeals for 
Veterans Claims (Court) in regard to staged ratings in increased 
rating cases.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's children submitted a statement in support of the 
Veteran that was received at the Board in April 2010.  There was 
no waiver of consideration of the statement by the agency of 
original jurisdiction (AOJ).  However, as the statement is not 
relevant to the issue on appeal no waiver is required, and the 
statement will not be considered by the Board in its appellate 
review.  

The Board noted in the Introduction to its remand of June 2005 
that the AOJ had written to the Veteran about several issues that 
were not on appeal but were raised by the Veteran in August 2004.  
Those same issues have not yet been adjudicated by the AOJ.  
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.  


REMAND

As noted in the Introduction, the Board previously remanded the 
case for additional development in June 2005.  One action item 
required the AOJ to write to the Veteran to provide him with 
information on the subject of Board hearings.  The following 
paragraph noted the basis for the notice.

The Board notes that the veteran 
submitted a statement in February 2001 
wherein he said that "I may like to 
appear in person to the BVA [Board of 
Veterans' Appeals] and would like to 
hear the options that I have.  Would 
you please get in touch with me on 
that??"  (The original of the 
statement is filed in Volume 8.)  As 
noted in the Introduction, the veteran 
submitted a statement that was 
received at the Board in October 2004.  
He included a duplicate copy of his 
February 2001 submission.  On page 18 
of the 2004 submission the veteran 
noted that he had previously asked to 
be present at the Board and had asked 
for the RO to tell him what he needed 
to do.  The Board finds that the 
veteran has expressed an interest in 
better understanding his options with 
respect to having a Board hearing, but 
he requires additional information so 
that an informed choice can be made.  
The RO should contact the veteran and 
provide him with an explanation of the 
Board hearing process and his options 
in electing a hearing (at the RO, by 
way of videoconference, or at VA 
Central Office in Washington, DC).

Board remand of June 10, 2005.

The Veteran was not provided with notice regarding his Board 
hearing options.  This must now be done.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The Veteran was issued a supplemental statement of the case 
(SSOC) in regard to the issue on appeal on June 15, 2009.  He was 
informed that he had 30 days to respond to the SSOC.  The 
Veteran's case was returned to the Board in July 2009.

Associated with the claims folder is a copy of a telephone 
inquiry from the Veteran to the VA National Call Center (NCC) 
dated August 14, 2009.  The notation indicated that the Veteran 
called to request an extension of time to send in more 
documentation in regard to his NOD of May 1997.  The Veteran 
related he was unable to send the information when his case was 
remanded to the Appeals Management Center (AMC).  The entry said 
the Veteran put in his request on July 15, 2009, but that it did 
not look like it was put in before the case was set to transfer.  
The Veteran requested another 30 days from the August 2009 date.  
He also requested that he be contacted by telephone to advise him 
if the extension was granted.  The entry is noted as updated on 
September 11, 2009 and that the RO in Cleveland could not respond 
as the case was under the jurisdiction of the AMC and the claims 
folder had been transferred to the Board.  The call notes were 
forwarded to the AMC in September 2009 and then to the Board in 
October 2009.  

As the Veteran's case is being remanded, he will be provided with 
additional time to submit any additional evidence and/or 
argument.  The Board notes that any future requests for an 
extension of time should be addressed in a timely manner at the 
time they are made.  

Finally, because of the passage of time, another examination is 
required to obtain findings necessary to apply pertinent rating 
criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his asthma since 2009.  
The AOJ should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that have 
not been previously secured and 
associate them with the claims folder.

2.  The Veteran should be scheduled 
for a VA pulmonary examination to 
determine the severity of his asthma.  
All necessary evaluations, tests, and 
studies, including pulmonary function 
studies should be performed.  The 
results of same must be included in 
the examination report.  The Veteran's 
claims folder and a copy of this 
remand must be provided for the 
examiner's review as part of the 
examination preparation.

In addition to the findings 
required by use of the Automated 
Medical Information Exchange 
(AMIE) examination worksheet, the 
examiner is requested to include 
information as to whether:

      - the Veteran requires at least 
monthly visits to a physician for 
required care of exacerbations, or
      
      - requires intermittent courses 
of systemic (oral or parenteral) 
corticosteroids at least three times 
per year.  

The examiner is also requested to 
provide an opinion was to whether:

      - the Veteran has frequent 
attacks of asthma (one or more attacks 
weekly),
      
- marked dyspnea on exertion 
between attacks with only 
temporary relief by medication;

- more than light manual labor 
precluded.   

The report of examination must include 
the complete rationale for all 
opinions expressed.  

3.  Thereafter, the AOJ should review 
the claims folder to ensure that all 
of the foregoing requested development 
has been completed.  In particular, 
the AOJ should review the requested 
examination report and medical 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AOJ 
should implement corrective 
procedures.

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the rating 
issue on appeal.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond.  

5.  The AOJ should notify the Veteran 
of the options relating to having a 
Board hearing (e.g., before a member 
of the Board sitting at the RO, by way 
of videoconference between the RO and 
VA Central Office, or at VA Central 
Office.)  If the Veteran elects to 
have a Board hearing, appropriate 
action should be taken to ensure he is 
scheduled for the type of hearing 
requested.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

